208 S.E.2d 870 (1974)
23 N.C. App. 314
STATE of North Carolina
v.
Hubert Wesley LEDFORD.
No. 7329SC700.
Court of Appeals of North Carolina.
October 16, 1974.
*871 Atty. Gen. Robert Morgan by Associate Atty. Robert R. Reilly, Raleigh, for the State.
Robert L. Harris, Rutherfordton, for defendant appellant.
PARKER, Judge.
Defendant assigns error to the denial of his motion for nonsuit made at the close of all of the evidence. It is familiar learning that upon a motion for judgment as of nonsuit in a criminal action, the evidence must be considered in the light most favorable to the State and the State given the benefit of every reasonable inference arising therefrom. State v. McNeil, 280 N.C. 159, 185 S.E.2d 156 (1971); State v. Vincent, 278 N.C. 63, 178 S.E.2d 608 (1971). The question for the court is whether, when all of the evidence is so considered, there is substantial evidence to support a finding both that the offense charged has been committed and that the defendant committed it. "If, when the evidence is so considered, it is sufficient only to raise a suspicion or conjecture as to either the commission of the offense or the identity of the defendant as the perpetrator of it, the motion for nonsuit should be allowed." State v. Cutler, 271 N.C. 379, 156 S.E.2d 679 (1967). This is true even though the suspicion aroused by the evidence is strong. State v. Chavis, 270 N.C. 306, 154 S.E.2d 340 (1967).
*872 Applying the foregoing principles to the evidence in this case, we find it sufficient to raise a strong suspicion of defendant's guilt but not sufficient to take that issue beyond the realm of suspicion and conjecture. Defendant was seen in an area where, shortly thereafter, the contraband material was found, but it was a public place and other persons were also observed in the immediate area. Defendant was observed apparently to pick up objects from the ground, but there was no evidence as to what these objects were and obviously they could not have been the identical objects which the officers later discovered and found to be contraband. Defendant ran, but his flight under the circumstances here disclosed does no more than merely add to the suspicion of his guilt and furnishes no substantial evidence thereof.
In our opinion the motion for nonsuit should have been allowed. Accordingly, the judgment appealed from is
Reversed.
BRITT and HEDRICK, JJ., concur.